DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On claim 1:
The limitation of “a translatable item” on line 15 appears to be ambiguous due to the limitation of “a plurality of translatable item on line l0.  It is unclear if the applicant is referring to one of the item from the plurality of translatable item or if the applicant is referring to new grouping of translatable item.  
	The limitation of “a plurality of time entries” on line 19 should be referred to “the plurality of time entries” to maintain the antecedent basis of the “a plurality of time entries” on line 9. 
	The limitation of “translating a translatable item” on line 43 should be amended to “translating the translatable item.
	Claim 12 and 17 are also rejected since they contain the same issues with claim.   
	 On claim 9 line 1 and 3, the limitation “text” should be amended to “the translatable text” to maintain proper antecedent basis.   

Conclusion
No prior art rejection on claims 1-21.   The prior art of Messenger US 8185373, Jung US 20110053124 and Tuve US 20090253113 fails to provide a teaching of: 
“each first probability value of the plurality of first probability values corresponds to an aspect entry of the plurality of aspect entries that corresponds to a received translation of the plurality of translations for which the first probability value is calculated, and

each first probability value of the plurality of first probability values is based on the time value recorded in the time entry corresponding to the aspect entry that corresponds to the received translation for which the first probability value is calculated, the second time, and the at least one parameter value recorded in the model entry that corresponds to the aspect entry and to the received translation for which the first probability value is calculated;”

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J UTAMA/Primary Examiner, Art Unit 3715